780 F.2d 1020
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)FRANK J. FLOWERS, Petitioner-Appellant,v.CALVIN EDWARDS, Respondent-Appellee.
85-1199
United States Court of Appeals, Sixth Circuit.
11/18/85
AFFIRMED
E.D.Mich
ORDER

1
BEFORE:  LIVELY, Chief Judge; CONTIE, Circuit Judge; and JOHNSTONE, District Judge*.


2
Petitioner appeals the district court's order dismissing his 28 U.S.C. Sec. 2241 habeas corpus petition without prejudice.  The case has been referred to a panel of this Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner is a federal prisoner incarcerated in the Federal Correctional Institution in Milan, Michigan.  He filed this habeas corpus action prior to his conviction while a criminal proceeding was pending in the district court.  Pretrial habeas corpus relief is not available unless the petitioner has exhausted his remedies and exceptional circumstances exist.  Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489 (1973); Webster v. Frey, 665 F.2d 88 (6th Cir. 1981); Atkins v. Michigan, 644 F.2d 543, 546 n.1 (6th Cir.), Cert. denied, 452 U.S. 964 (1981); Gully v. Kunzman, 592 F.2d 283 (6th Cir.), cert. denied, 442 U.S. 924 (1979).  Petitioner has demonstrated neither exhaustion nor exceptional circumstances.  The district court properly dismissed the petition.


4
Accordingly, the district court's judgment is affirmed.  Sixth Circuit Rule 9(d)(3).



*
 The Honorable Edward H. Johnstone, U.S. Chief District Judge for the Western District of Kentucky, sitting by designation